Bloodworth, J.,
concurring specially. I concur in the judgment of reversal, but not on the ground stated in the majority opinion. The court charged the jury as follows: “If the placing of these alleged obstructions were such as would naturally or rea*459sonably cause a reasonably safe road animal to take fright thereat, and the defendant should have so known, or expected, or anticipated in placing the same, if he did so do, then the plaintiffs would be entitled to a recovery in the case.” The effect of this excerpt from the charge was to instruct the jury that if the alleged obstructions were placed in the road by the defendant, this would be negligence. The acts complained of did not constitute negligence per se, and this charge, in the writer’s opinion, was erroneous. “In a suit to recover damages alleged to have been sustained in consequence of the negligence of the defendant, a charge which in effect instructs the jury that if they believe from the evidence that, at the time the injury was received, a given state of facts existed, such facts would constitute negligence on the part of the defendant, is erroneous, when the facts are not such as would, under the operation of a statute or valid ordinance, constitute negligence per se.” Mayor &c. of Milledgeville v. Wood, 114 Ga. 370 (1), 371 (40 S. E. 239); Civil Code (1910), § 4863.